DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 4, 2022 is acknowledged.  The traversal is on the ground(s) that Sickert fails to teach or the inventive feature of Claim 1.  Applicant further argues that Claim 10 depends on Claim 1 and therefore includes the same inventive feature.  This is not found persuasive because the power steering system of Claim 10 is not structurally limited by the method of plugging the steering casing as the claim is recited as a product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Further, in Claim 11, the recitation of the intended use of the ultrasonic forming tool is also not structurally limiting of Claim 11.  Thus, the common technical feature between the groups is only the plug itself.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected apparatuses, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the edge of the crown”.  There is insufficient antecedent basis for this limitation in the claim as the peripheral crown was established in Claim 5 but Claim 6 is dependent on Claim 4.  For examination purposes, the claim will be interpreted as the peripheral crown was properly established in Claim 6.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sickert et al (PGPub 2003/0115980 cited in IDS).
Regarding Claim 1, Sickert teaches a plugging method allowing plugging an orifice (Fig. 1- cylindrical opening 113) with a central axis (Fig. 1- center axis 115) pierced in a wall (Fig. 1- wall 114) by means of a plug (Fig. 2- adjusting/closing nut 25) having a threaded hub (Fig. 2- opening 113) provided with at least one thread (Fig. 1- internal thread 124), said method comprising
a screwing step during which the threaded hub of the plug is screwed into the orifice by fitting the thread of said hub against the wall ([0041]- adjusting/closing nut 25 screwed into internal thread 124),
then a rotational locking step, during which the rotation of the threaded hub about the central axis is blocked in order to resist the screwing and unscrewing of the plug, wherein, at said rotational locking step, a portion of the plug made of a thermoplastic material is heated up so as to soften said thermoplastic material, the softened thermoplastic material is forced to penetrate, and then to solidify, into a female cavity drilled in the wall of the orifice (Fig. 1- radial recess 17)  in order to constitute a male member (Fig. 1- projection 31) which nests into said female cavity ([0042]-[0043]- adjusting/closing nut 25 is softened to fill in the recesses),
the female cavity being arranged such that it forms against the male member a guide stop which, on the one hand, prevents the rotation of the male member, and therefore of the hub, about the central axis, so as to resist a screwing or unscrewing rotational movement of the plug, but which on the other hand keeps a degree of freedom in axial translation ([0033]- there may be at least one radial recess (which would prevent rotational movement but allow axial translation; [0037]- The number and geometrical configuration of the recesses 17 depends on the requirements as regards the desired breakaway torque to release the adjusting/closing nut 25, and can be adapted to the required values in a simple manner) there may, along said central axis, of said male member within said female cavity, so as not to hinder a sliding of the hub and of its thread along the central axis, against the wall, in that there is provided, in the wall, a female cavity formed by at least one notch which opens onto the orifice and which is delimited in azimuth around the central axis by surfaces, called bearing surfaces, which are substantially parallel to said central axis, and in that, at the rotational locking step, the softened thermoplastic material is pushed radially into said notch so as to form at least one lug which forms a male member projecting radially with respect to the hub and which slidably bears against said bearing surface, so as to be blocked in rotation about the central axis but free to axially slide along the central axis ([0043]- The material that has flowed into the recesses 17 and solidified there thus forms locking projections 31, which prevent turning of the adjusting/closing nut 25; [0033]- there may be at least one radial recess (which would prevent rotational movement but allow axial translation; [0037]- The number and geometrical configuration of the recesses 17 depends on the requirements as regards the desired breakaway torque to release the adjusting/closing nut 25, and can be adapted to the required values in a simple manner).

Regarding Claim 2, Sickert further teaches at the screwing step, the threaded hub is screwed into the orifice in a direction called «penetration direction», against an elastic member which exerts on said hub a biasing force oriented in an opposite direction, called «extraction direction», such that said elastic member tends to urge the thread of the hub so as to bear at the rear against the wall, and the screwing is continued until the hub reaches a desired axial position, called «calibration position», in which the thread of the hub is pressed so as to bear at the rear against the wall by the elastic member, in that, at the rotational locking step, a forming tool which exerts an insertion force in the penetration direction is applied on the plug, to soften and push the thermoplastic material into the female cavity, said insertion force thus tending to peel off the thread of the hub from its back bearing, and to displace the plug in the penetration direction relative to the calibration position, and then in that, once the male member is formed, the forming tool is removed so as to release the insertion force and to enable the hub and the male member to perform, under the action of the elastic member, a return movement in the extraction direction, until the plug recovers its initial calibration position, with the thread of the hub pressed so as to bear at the rear against the wall ([0041]- the adjusting/closing nut 25 composed, for example, of plastic, is screwed into the internal thread 124 in an essentially known manner, the spiral compression spring 123 being compressed by a predetermined amount. The width of the clearance S between the adjusting/closing nut 25 and the thrust piece 112 is then adjusted in an essentially known manner).

Regarding Claim 3, Sickert further teaches the female cavity includes a plurality of distinct notches, distributed around the central axis, and in that, at the rotational locking step, there are simultaneously formed a plurality of distinct male lugs each penetrating into one of said notches and each cooperating by sliding bearing against the bearing surfaces of their respective notch ([0043]- The material that has flowed into the recesses 17 and solidified there thus forms locking projections 31, which prevent turning of the adjusting/closing nut 25; [0033]- there may be at least one radial recess (which would prevent rotational movement but allow axial translation; [0037]- The number and geometrical configuration of the recesses 17 depends on the requirements as regards the desired breakaway torque to release the adjusting/closing nut 25, and can be adapted to the required values in a simple manner).

Regarding Claim 5, Sickert further teaches the hub of the plug has a peripheral crown made of a thermoplastic material, which forms a hollow cylinder centered on the central axis and which has a radially outer face which carries at least partially the thread of the hub, as well as a radially inner face which is accessible from the outside when the hub is screwed into the orifice (Fig. 1- blind recess 15 inside adjusting/closing nut 25), and in that, at the rotational locking step, the crown is partially softened, in each area located angularly with respect to a notch, and then, in each area thus softened, the thermoplastic material constitutive of the crown is pushed at least according to a centrifugal radial direction to make said softened thermoplastic material penetrate into the notch corresponding thereto, and thus constitute a male lug integral with the crown ([0043]- The material that has flowed into the recesses 17 and solidified there thus forms locking projections 31, which prevent turning of the adjusting/closing nut 25).

Regarding Claim 8, Sickert further teaches the method further comprises a forced unlocking step, during which a manipulating member provided on the plug is engaged and the rotation of the hub about the central axis is forced by breaking the male member, and then a setting step, during which the hub is screwed or unscrewed in order to modify its axial position with respect to the orifice, and then a new rotational locking step during which are formed, by softening and by pushing into the female cavity, a new portion made of a thermoplastic material of the same plug, a new male member which is angularly shifted with respect to the original male member, in order to block the hub in rotation about the central axis while keeping a degree of freedom in axial translation relative to said central axis [0037]- discussing breakaway torque).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Sickert et al (PGPub 2003/0115980 cited in IDS) and Ikeda et al (JPH0691756A cited in IDS with references to the machine English translation provided herewith).
Regarding Claim 4, Sickert does not appear to explicitly teach during which, at the rotational locking step, a forming tool which is split, around the central axis, into as many arms as there are male lugs to be made, each arm covering an angular sector which corresponds to the notch that is assigned to said arm, is applied against the plug, to soften and then push the thermoplastic material.

Ikeda teaches an alternate method of bonding thermoplastic material [0001] wherein a forming tool which is split, around the central axis, into as many arms as there are male lugs to be made, each arm covering an angular sector which corresponds to the notch that is assigned to said arm, is applied against the plug, to soften and then push the thermoplastic material [0006] in order to only soften the thermoplastic material in the vicinity of the desired area [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sickert to include a split angular forming tool with multiple arms as taught by Ikeda with reasonable expectation of success to only soften the thermoplastic material in the vicinity of the desired area [0002]. 

Regarding Claim 6, Ikeda further teaches each arm has one end which is intended to come into contact with the edge of the crown which extends radially between an inner radius, corresponding to the radially inner face of the crown, and a radially outer radius corresponding to the radially outer face of said crown, and to fit into said crown according to an axial penetration movement to progressively push the softened thermoplastic material into the female cavity, said end having an imprint which comprises, in a section in a longitudinal sectional plane containing the central axis, a first flange, arranged to be the first to bear against a radially outer portion of the edge of the crown, and which extends to this end in a centrifugal radial manner from an intermediate radius strictly comprised between the inner radius and the outer radius up to, or beyond, the outer radius of said crown, in order to initially concentrate the energy supply outwardly and thus promote the softening and the centrifugal radial migration of the thermoplastic material, an inclined deflector, which extends the first flange both radially, in the centrifugal radial direction, and axially in the direction of the penetration movement, and which forms a draft  with respect to the central axis, so as to be able to guide radially outwards and compact the softened thermoplastic material in order to form the projecting lug on the radially outer face of the crown, during the axial insertion of the tool into the crown [0002]; [0006].

Regarding Claim 7, Ikeda further teaches the angular coverage of each lug, in azimuth around the central axis, and considered at the base of said lug at the radial limit between the plug and the notch, is smaller than or equal to 30 degrees (Fig. 2- showing the output sections of the forming tool).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sickert et al (PGPub 2003/0115980) and Callivrousis et al (EP0269476A1 with references to the machine English translation provided herewith).
Regarding Claim 9, Sickert does not appear to explicitly teach an ultrasonic apparatus, called « sonotrode », whose frequency is higher than 20 kHz, is used, as a forming tool to soften by heat-up a portion of the plug made of a thermoplastic material and then push the softened thermoplastic material into the female cavity.
Callivrousis teaches an alternate method for joining thermoplastic material (Abstract) wherein an ultrasonic apparatus, called « sonotrode », whose frequency is higher than 20 kHz, is used, as a forming tool to soften by heat-up the thermoplastic material [0010] in order to soften the thermoplastic material without degrading the material [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sickert to include a sonotrode with a frequency higher than 20 kHz as taught by Callivrousis with reasonable expectation of success to soften the thermoplastic material without degrading the material [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        8/22/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712